Attachment to Advisory Action
Applicant’s amendment filed 04/20/2021 have been full considered and have been entered. The amendment does not place the application in condition for allowance as Nakayama in view of Yaguchi and China as well as Nakayama in view of Zhou and Chiba still meet the amendments, for the reasons set forth below. 

Applicants primarily argue:
“In contrast to the insulated wire defined in amended claim 1 “wherein the sole flame retardant component consists of ... metal hydroxide”, Nakayama teaches adding additional flame retardant compositions to a metal hydroxide flame retardant. This teaching is expressly demonstrated in Tables 1-3 of the Examples of the invention. Note that in every Example of the Nakayama invention, an “Auxiliary flame retardant” in the form of red phosphorous has been added:

    PNG
    media_image1.png
    626
    852
    media_image1.png
    Greyscale
This teaching is further supported by paragraph [0049] of Nakayama reproduced below:
[0049] Additives can be added to these resin compositions, as necessary; the additives include: flame retardancy auxiliary agents, antioxidants, lubricants, 
Since every Example of the invention in the specification includes a flame retardancy auxiliary agent that is not a metal hydroxide, the clear inference to be drawn from paragraph [0049] above is that the auxiliary agent is, in fact, necessary. ”

Remarks, pg. 6-7
The Examiner respectfully traverses as follows:
	Firstly, it is noted the amendment does not include the limitation “sole flame retardant component” as recited in the arguments. It is further noted such language would render the claim indefinite as sole means “one and only” and component means “a part or element of a larger whole”, therefore it is unclear if the flame retardant component is the only component or part of a larger whole of a flame retardant. 
Secondly, the fact remains Nakayama teaches the additives can be added to these resin compositions, as necessary; the additives include: flame retardancy auxiliary agents (emphasis added) (Nakayma, [0049]). Therefore, Nakayama explicitly states the flame retardancy auxiliary agents are not required. 
Thirdly, the rejection built on Nakayama does not rely on a specific example set forth in the Table 1-3. It is noted Nakayama states the present invention is not limited to the examples described in Tables 1-3 (emphasis added) (Nakayama, [0050]). The Examiner notes “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Given the rejection is not built upon a specific example provided in Tables 1-3, and given Nakayama explicitly teaches the additives including the flame retardancy auxiliary agents are not required, Applicant’s arguments are unpersuasive. 
	

	
Applicants further argue:
“Finally, while the Chiba ‘JP 238 reference does disclose the use of a metal hydroxide as a flame retardant, this reference teaches against the specifically-recited base polymer that forms the wire insulation layer of the invention…
By contrast, Chiba seeks to increase the adhesion between a resin composition sheath and a conductor, as set forth in paragraph [0005] of the English translation as follows:
[0005] It is an object of the present invention to provide a resin composition which is excellent in adhesion to a conductor and is excellent in adhesion property to a conductor, hardly causing fusion of a cover layer of insulated wires, and excellent in high mechanical properties, flame retardancy, heat resistance and weather resistance, and an insulated wire using the same.
To this end, Chiba teaches the mixing of a polyolefin resin to the sheath composition, as set forth in paragraphs [0006] and [0007] below:
[0006] As a result of intensive studies on the above problems, the present inventors have found that a flame-retardant resin composition obtained by blending a specific amount of silica and a metal hydrate with a specific resin component can solve the above problems. Further, it has been found that an insulated wire having a coating layer formed using this flame-retardant resin composition can solve the above problems. The present invention has been made based on this finding.
[0007] Namely, the present invention,1> 30 to 70 mass% of a (a)ethylen-hexaacetate vinyl copolymer and 10 to 30 mass% of a ethylen-acrylic acid rhodamine ester copolymer not modified with an unsaturated carboxylic acid, and 5 to 20 mass% of a polypropylene not modified with an unsaturated carboxylic acid ; ethylen-a-olefin (d)
100 pts. mass of a resin component (A) comprising 1 to 15 wt.% of polyolefin resin modified with an unsaturated carboxylic acid and 5 to 30 wt.% of () styrene thermoplastic elastomer ; The flame retardant is characterized by heating and kneading a mixture of a composition containing 50 to 150 pts. mass of a metal hydrate (B), 1 to 15 pts. mass of a silica (C) and 0.01 to 1.0 pts. mass of an organic peroxide (D) at a temperature higher than or equal to the melting temperature of the resin component (A). [Emphasis added.]
As the teaching of adding a polyolefin resin to the polymer is in direct contradiction to the stated object of the claimed invention, and as the claimed invention specifically recites that the base polymer forming the insulating layer “consists of not less than 50 parts by mass and not more than 90 parts by mass of an ethylene-butene copolymer and not less than 10 parts by mass and not more than 50 parts by mass of a low-density polyethylene,...”, applicant submits that the Chiba ‘JP 238 reference is not properly combinable with the Nakayama ‘417, Yaguchi ‘441, Burdzy ‘980, Lortz ‘838, Zhou ‘755 and Davis ‘101 references.”

Remarks, pg. 8-9

 	Firstly, it is noted Chiba is not used to modify the composition of the base polymer of Nakayama. Instead, Chiba is used to include amorphous silica into the flame-retardant resin composition. It is noted that while Chiba does not disclose all the features of the present claimed invention, Chiba is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, i.e., including amorphous silica in a flame-retardant resin composition, and in combination with the primary reference, discloses the presently claimed invention.
	Secondly, Chiba teaches adding amorphous silica to a flame-retardant resin composition for an insulated wire (Chiba, [0001]; [0005]; [0022]) in order to provide unevenness on the surface of the wire such that the electric wire does not fuse in high temperature environments (Chiba, [0022]; [0034]). 
	Given Chiba is analogous art (i.e., flame-retardant resin composition for insulated wire), and given Chiba provides proper motivation to combine (i.e., in order to provide unevenness on the surface of the wire), it is the Examiner’s opinion one of ordinary skill in the art would have a reasonable expectation of success to include amorphous silica in the flame-retardant resin composition of Nakayama as taught by Chiba, in order to attain the benefits as taught by Chiba, as set forth in the Office Action mailed 03/05/2021 as well as provided below.
	Therefore, Applicant’s argument is not persuasive.
	

	
	
The previous rejections from the Office Action mailed 03/05/2021 have been provided below. Any modification to the rejection is in response to the amendment. 

Claims 1-2, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2009/0114417) (Nakayama) in view of Yaguchi et al. (US 2015/0017441) (Yaguchi) and Chiba et al. (JP 2012087238A) (Chiba), taken in view of evidence provided by Burdzy et al. (US 2013/0287980) (Burdzy) and Lortz et al. (US 2003/0150838) (Lortz).
Chiba et al. (JP 2012087238A) (Chiba) is cited in the IDS filed 02/02/2021. Applicant has provided a machine translation of Chiba. Citations to Chiba may be found in the machine translation provided by Applicant.
Regarding claims 1, 7, and 9
Nakayama teaches an electric wire and cable comprising a sheath made of a radiation-resistant non-halogen flame-retardant resin composition including 30 to 300 parts by weight of metal hydroxide (i.e., flame retardant component) blended into 100 parts by weight of an ethylene polymer (i.e., base polymer) (Nakayama, abstract; claim 1). Given Nakayama does not require additional flame retardant components, it is clear the flame retardant component consists of the metal hydroxide. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Nakayama teaches the electric wire (i.e, insulated wire) comprises a plurality of copper conductors 1 covered with an insulator 2, wherein the insulator 2 is formed of the radiation-resistant non-halogen flame-retardant resin composite (Nakayama, [0051]; FIG. 1). As shown in FIG. 1 of Nakayama, the insulator (i.e., insulation layer) covers an outer periphery of the conductor. 

Nakayama does not explicitly teach the amount of low-density polyethylene or the amount of ethylene-butene copolymer in the ethylene polymer (A) or the inclusion of amorphous silica with a specific surface area in the flame-retardant resin composition (B).

With respect to the difference, Yaguchi (A) teaches an elastomer composition for an insulated wire and insulated cable (Yaguchi, abstract; [0003]), wherein the elastomer composition comprises a base polymer comprising an ethylene-α-olefin copolymer, such as ethylene-butene copolymer, and LDPE (Yaguchi, [0032-0034]; [0041-0042]). 
Yaguchi teaches the LDPE has a melting point of 108ºC (Yaguchi, see Table 1 remarks on page 6).
Yaguchi teaches the base polymer comprises 0% by weight to 50% by weight to LDPE and not less than 50% by mass of ethylene-α-olefin copolymer (Yaguchi, [0035]; [0042]). 
As Yaguchi expressly teaches, the ethylene-α-olefin copolymer comprises not less than 50% by mass, such as 60-75% by mass, of the base polymer from the viewpoint of elongation and mechanical strength (Yaniguchi, [0036]; [0039]).
Yaguchi and Nakayama are analogous art as they are both drawn to compositions comprising polyolefin base polymers for use in insulated wires and insulated cables. 
In light of the motivation of using not less than 50% by mass of an ethylene-α-olefin copolymer and not more than 50% by mass of LDPE as provided by Yaguchi, it therefore would have been obvious to one of ordinary skill in the art to use not less than 50% by mass of ethylene-butene copolymer and not more than 50% by mass of LDPE in the ethylene polymer of Nakayama, from the viewpoint of elongation and mechanical strength, and thereby arrive at the claimed invention. 
In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, the polyolefin resin comprises 50 parts by weight LDPE and 50 parts by weight ethylene-butene copolymer.
	
	With respect to the difference, Chiba (B) teaches a flame-retardant resin composition for an insulated wire (Chiba, [0001]; [0005]), wherein the resin composition comprises a metal hydroxide as a flame retardant (Chiba, [0016]). 
	Chiba further teaches the resin composition comprises silica, preferably silica having a BET specific surface area of 50 to 380 m2/g, such as Aerosil 130 (Chiba, [0022]). Chiba teaches the amount of silica in the resin composition is preferably 3 to 7 parts by mass (Chiba, [0022]). 
	In view of evidence provided by Burdzy, Aerosil 130 is amorphous silica (Burdzy, [0045]). In view of evidence provided by Lortz, Aerosil 130 possesses a BET specific surface area of 130 m2/g (Lortz, [0041]). 
	As Chiba expressly teaches, if the amount of silica blended in the resin composition is too large, the surface of the electric wire will be roughened which spoils the appearance and deteriorates the adhesion between the conductor and the insulator (Chiba, [0022]). 
	As Chiba expressly teaches, a flame-retardant resin composition containing an optimum amount of silica produces uneveneness due to silica on the surface of the wire, therefore the contact area between the electric wires becomes smaller which makes it difficult to fuse even in a high temperature environment (Chiba, [0034]; [0022]). 

	In light of the motivation of including silica in the flame-retardant resin composition as provided by Chiba, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include 3 to 7 parts by mass of Aerosil 130 based on 100 parts of the flame-retardant resin composition in the flame-retardant resin composition of Nakayama in view of Yaguchi, in order to prevent fusion, and thereby arrive at the claimed invention.

Regarding claim 2
Nakayama further teaches coloring agents, such as carbon black in an amount of 10 parts by mass, can be added to the resin composition (Nakayama, [0049] Table 1-3). 

Regarding claim 13
Nakayama in view Yaguchi and Chiba teaches all of the limitation of claim 1 above. Nakayama does not explicitly teach the melting point of the LDPE of the ethylene polymer. 
With respect to the difference, Yaguchi teaches an elastomer composition for an insulated wire and insulated cable (Yaguchi, abstract; [0003]), wherein the elastomer composition comprises a base polymer comprising an ethylene-α-olefin copolymer, such as ethylene-butene copolymer, and LDPE (Yaguchi, [0032-0034]; [0041-0042]). 
Yaguchi teaches the LDPE has a melting point of 108ºC (Yaguchi, see Table 1 remarks on page 6).
Yaguchi and Nakayama in view of Yaguchi and Chiba are analogous art as they are both drawn to compositions comprising polyolefin base polymers for use in insulated wires and insulated cables. 
In re Leshin, 227 F.2d 198 (CCPA 1960).

Claims 3-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2009/0114417) (Nakayama) in view of Yaguchi et al. (US 2015/0017441) (Yaguchi) and Chiba et al. (JP 2012087238A) (Chiba), taken in view of evidence provided by Burdzy et al. (US 2013/0287980) (Burdzy) and Lortz et al. (US 2003/0150838) (Lortz).
Chiba et al. (JP 2012087238A) (Chiba) is cited in the IDS filed 02/02/2021. Applicant has provided a machine translation of Chiba. Citations to Chiba may be found in the machine translation provided by Applicant.
Regarding claims 3-4, 8, and 10
Nakayama teaches an electric wire and cable comprising a sheath made of a radiation-resistant non-halogen flame-retardant resin composition including 30 to 300 parts by weight of metal hydroxide (i.e., flame retardant component) blended into 100 parts by weight of an ethylene polymer (i.e., base polymer) (Nakayama, abstract; claim 1). Given Nakayama does not require additional flame retardant components, it is clear the flame retardant component consists of the metal hydroxide. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Nakayama teaches the cable is formed by covering a plurality of copper conductors 1 with an insulator 2 and forming a sheath 3 on the insulator 2, wherein the insulator 2 and the sheath 3 are both formed of the radiation-resistant non-halogen flame-retardant resin composition (Nakayama, [0052]; FIG. 2). As shown in FIG. 2 of Nakayama, the insulator (i.e., insulation layer) covers an outer periphery of the conductor and therefore forms an insulated wire. Further, FIG. 2 shows the sheath is formed around the insulated wire. 
Nakayama teaches the ethylene polymer includes blended low-density polyethylene and ethylene-butene copolymer (Nakayama, [0038]). 
Nakayama does not explicitly teach the amount of low-density polyethylene or the amount of ethylene-butene copolymer in the ethylene polymer (A), the inclusion of amorphous silica with a specific surface area in the flame-retardant resin composition (B), or the low-density polyethylene having a melting point of 95º to 125º (C).

With respect to the difference, Yaguchi (A) teaches an elastomer composition for an insulated wire and insulated cable (Yaguchi, abstract; [0003]), wherein the elastomer composition comprises a base polymer comprising an ethylene-α-olefin copolymer, such as ethylene-butene copolymer, and LDPE (Yaguchi, [0032-0034]; [0041-0042]). 
Yaguchi teaches the LDPE has a melting point of 108ºC (Yaguchi, Table 1).
Yaguchi teaches the base polymer comprises 0% by weight to 50% by weight to LDPE and not less than 50% by mass of ethylene-α-olefin copolymer (Yaguchi, [0035]; [0042]). 

Yaguchi and Nakayama are analogous art as they are both drawn to compositions comprising polyolefin base polymers for use in insulated wires and insulated cables. 
In light of the disclosure of using a LDPE having a melting point of 108ºC as provided by Yaguchi, it therefore would have been obvious to one of ordinary skill in the art to use a LDPE having a melting point of 108ºC as the LDPE in the ethylene polymer of Nakayama, in order to produce an insulated wire with predictable success, as Yaguchi teaches LDPE having a melting point of 108ºC is suitable for use in a resin composition for an insulated wire, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).
In light of the motivation of using not less than 50% by mass of an ethylene-α-olefin copolymer and not more than 50% by mass of LDPE as provided by Yaguchi, it therefore would have been obvious to one of ordinary skill in the art to use not less than 50% by mass of ethylene-butene copolymer and not more than 50% by mass of LDPE in the ethylene polymer of Nakayama, from the viewpoint of elongation and mechanical strength, and thereby arrive at the claimed invention. 
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, the polyolefin resin comprises 50 parts by weight LDPE and 50 parts by weight ethylene-butene copolymer.

	With respect to the difference, Chiba (B) teaches a flame-retardant resin composition for an insulated wire (Chiba, [0001]; [0005]), wherein the resin composition comprises a metal hydroxide as a flame retardant (Chiba, [0016]). 
	Chiba further teaches the resin composition comprises silica, preferably silica having a BET specific surface area of 50 to 380 m2/g, such as Aerosil 130 (Chiba, [0022]). Chiba teaches the amount of silica in the resin composition is preferably 3 to 7 parts by mass (Chiba, [0022]; [0007]). 
	In view of evidence provided by Burdzy, Aerosil 130 is amorphous silica (Burdzy, [0045]). In view of evidence provided by Lortz, Aerosil 130 possesses a BET specific surface area of 130 m2/g (Lortz, [0041]). 
	As Chiba expressly teaches, if the amount of silica blended is too large, the surface of the electric wire will be roughened which spoils the appearance and deteriorates the adhesion between the conductor and the insulator (Chiba, [0022]). 
	As Chiba expressly teaches, a flame-retardant resin composition containing an optimum amount of silica produces uneveneness due to silica on the surface of the wire, therefore the contact area between the electric wires becomes smaller which makes it difficult to fuse even in a high temperature environment (Chiba, [0034]; [0022]). 
	Chiba and Nakayama in view of Yaguchi are analogous art as they are both drawn to flame retardant compositions for insulated wires. 
	In light of the motivation of including silica in the flame-retardant resin composition as provided by Chiba, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include 3 to 7 parts by mass of Aerosil 130 based on 100 parts of the flame-retardant resin composition in the flame-retardant resin composition of Nakayama in view of Yaguchi, in order to prevent fusion, and thereby arrive at the claimed invention.

Regarding claims 5-6
Nakayama further teaches coloring agents, such as carbon black in an amount of 10 parts by mass, can be added to the resin composition (Nakayama, [0049] Table 1-3). 

Claims 1-2, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2009/0114417) (Nakayama) in view of Zhou et al. (US 2015/0294755) (Zhou) and Chiba et al. (JP2012087238A) (Chiba), taken in view of evidence provided by Davis (US 4,216,101), Burdzy et al. (US 2013/0287980) (Burdzy), and Lortz et al. (US 2003/0150838) (Lortz).
Chiba et al. (JP 2012087238A) (Chiba) is cited in the IDS filed 02/02/2021. Applicant has provided a machine translation of Chiba. Citations to Chiba may be found in the machine translation provided by Applicant.
Regarding claims 1, 7, 9, and 13
Nakayama teaches an electric wire and cable comprising a sheath made of a radiation-resistant non-halogen flame-retardant resin composition including 30 to 300 parts by weight of metal hydroxide (i.e., flame retardant component) blended into 100 parts by weight of an ethylene polymer (i.e., base polymer) (Nakayama, abstract; claim 1). Given Nakayama does not require additional flame retardant components, it is clear the flame retardant component consists of the metal hydroxide. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Nakayama teaches the ethylene polymer includes blended low-density polyethylene and ethylene-butene copolymer (Nakayama, [0038]). 
Nakayama does not explicitly teach the amount of low-density polyethylene or the amount of ethylene-butene copolymer in the ethylene polymer (A) or the inclusion of amorphous silica with a specific surface area in the flame-retardant resin composition (B).

With respect to the difference, Zhou (A) teaches a polymeric composition comprising an ethylene-based thermoplastic polymer and an olefinic thermoplastic elastomer employed in forming coated wires and cables (Zhou, abstract).
Zhou teaches the ethylene-based thermoplastic polymer is low-density polyethylene and the olefinic thermoplastic elastomer is an ethylene-butene copolymer (Zhou, claim 1; [0006]; [0019]; [0021-0023]), wherein the polymeric composition comprises low-density polyethylene in the amount of 25 to 85% by weight and ethylene-butene copolymer in the amount of 1 to 75% by weight (Zhou, [0037]). 
Zhou teaches sample polymeric compositions comprising a LDPE, DYNK-2, which as evidenced by Davis, has a melting point of approx. 110ºC (Davis, col. 4 lines 12-13), and Engage 7467, an ethylene-butene olefinic thermoplastic elastomer (Zhou, [0064]; [0061]; see Table 4 and Table 5), including a polymeric composition comprising about 50% by weight LDPE and 50% by weight ethylene-butene copolymer and a polymeric composition comprising about 40% by weight LDPE and 60% by weight ethylene-butene copolymer (Zhou, Table 4, see S17 and S18). 

	As Zhou expressly teaches, performance increased with increasing olefin thermoplastic elastomer content (Zhou, [0066]). 
	Zhou and Nakayama are analogous art as they are both drawn to polyolefin compositions for coating wires and cables. 
	In light of the motivation of using a combination of LDPE/ethylene-butene copolymer as provided by Zhou, it therefore would have been obvious to one of ordinary skill in the art to use the polyolefin composition S17 or S18 of Zhou (i.e., S17 including about 50% by weight LDPE having a melting point of 110ºC and 50% by weight ethylene-butene copolymer; S18 including about 40% by weight LDPE having a melting point of 110ºC and 60% by weight ethylene-butene copolymer) as the ethylene polymer of Nakayama, in order to provide enhanced low-temperature flexibility as compared to un-modified LDPE, while providing superior high temperature performance as compared to polyvinyl chloride, and thereby arrive at the claimed invention. 
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, the polyolefin resin comprises 50 parts by weight LDPE and 50 parts by weight ethylene-butene copolymer.
	

	Chiba further teaches the resin composition comprises silica, preferably silica having a BET specific surface area of 50 to 380 m2/g, such as Aerosil 130 (Chiba, [0022]). Chiba teaches the amount of silica in the resin composition is preferably 3 to 7 parts by mass (Chiba, [0022]; [0007]). 
	In view of evidence provided by Burdzy, Aerosil 130 is amorphous silica (Burdzy, [0045]). In view of evidence provided by Lortz, Aerosil 130 possesses a BET specific surface area of 130 m2/g (Lortz, [0041]). 
	As Chiba expressly teaches, if the amount of silica blended is too large, the surface of the electric wire will be roughened which spoils the appearance and deteriorates the adhesion between the conductor and the insulator (Chiba, [0022]). 
	As Chiba expressly teaches, a flame-retardant resin composition containing an optimum amount of silica produces uneveneness due to silica on the surface of the wire, therefore the contact area between the electric wires becomes smaller which makes it difficult to fuse even in a high temperature environment (Chiba, [0034]; [0022]). 
	Chiba and Nakayama in view of Zhou are analogous art as they are both drawn to flame retardant compositions for insulated wires. 
	In light of the motivation of including silica in the flame-retardant resin composition as provided by Chiba, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include 3 to 7 parts by mass of Aerosil 130 based on 100 parts of the flame-retardant resin composition in the flame-retardant resin composition of Nakayama in view of Zhou, in order to prevent fusion, and thereby arrive at the claimed invention.

Regarding claim 2
Nakayama further teaches coloring agents, such as carbon black in an amount of 10 parts by mass, can be added to the resin composition (Nakayama, [0049] Table 1-3). 

Claims 3-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2009/0114417) (Nakayama) in view of Zhou et al. (US 2015/0294755) (Zhou) and Chiba et al. (JP 2012087238A) (Chiba), taken in view of evidence provided by Davis (US 4,216,101), Burdzy et al. (US 2013/0287980) (Burdzy), and Lortz et al. (US 2003/0150838) (Lortz).
Chiba et al. (JP 2012087238A) (Chiba) is cited in the IDS filed 02/02/2021. Applicant has provided a machine translation of Chiba. Citations to Chiba may be found in the machine translation provided by Applicant.
Regarding claim 3-4, 8, and 10
Nakayama teaches an electric wire and cable comprising a sheath made of a radiation-resistant non-halogen flame-retardant resin composition including 30 to 300 parts by weight of metal hydroxide (i.e., flame retardant component) blended into 100 parts by weight of an ethylene polymer (i.e., base polymer) (Nakayama, abstract; claim 1). Given Nakayama does not require additional flame retardant components, it is clear the flame retardant component consists of the metal hydroxide. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Nakayama teaches the ethylene polymer includes blended low-density polyethylene and ethylene-butene copolymer (Nakayama, [0038]). 
Nakayama does not explicitly teach the amount of low-density polyethylene having a specific melting point or the amount of ethylene-butene copolymer in the ethylene polymer (A), the inclusion of amorphous silica with a specific surface area in the sheath (B).

With respect to the difference, Zhou (A) teaches a polymeric composition comprising an ethylene-based thermoplastic polymer and an olefinic thermoplastic elastomer employed in forming coated wires and cables (Zhou, abstract).
Zhou teaches the ethylene-based thermoplastic polymer is low-density polyethylene and the olefinic thermoplastic elastomer is an ethylene-butene copolymer (Zhou, claim 1; [0006]; [0019]; [0021-0023]), wherein the polymeric composition comprises low-density polyethylene in the amount of 25 to 85% by weight and ethylene-butene copolymer in the amount of 1 to 75% by weight (Zhou, [0037]). 
Zhou teaches sample polymeric compositions comprising a LDPE, DYNK-2, which as evidenced by Davis, has a melting point of approx. 110ºC (Davis, col. 4 lines 12-13), and Engage 7467, an ethylene-butene olefinic thermoplastic elastomer (Davis, [0064]; [0061]; see Table 4 and Table 5), including a polymeric composition comprising about 50% by weight LDPE and 50% by weight ethylene-butene copolymer  and a polymeric composition comprising about 
	As Zhou expressly teaches, the addition of ethylene-butene to LDPE provides enhanced low-temperature flexibility as compared to un-modified LDPE, while providing superior high-temperature performance as compared to polyvinyl chloride (Zhou, [0038]; [0066]). 
	As Zhou expressly teaches, performance increased with increasing olefin thermoplastic elastomer content (Zhou, [0066]). 
	Zhou and Nakayama are analogous art as they are both drawn to polyolefin compositions for coating wires and cables. 
	In light of the motivation of using a combination of LDPE/ethylene-butene copolymer as provided by Zhou, it therefore would have been obvious to one of ordinary skill in the art to use the polyolefin composition S17 or S18 of Zhou (i.e., S17 including about 50% by weight LDPE having a melting point of 110ºC and 50% by weight ethylene-butene copolymer; S18 including about 40% by weight LDPE having a melting point of 110ºC and 60% by weight ethylene-butene copolymer) as ethylene polymer of Nakayama, in order to provide enhanced low-temperature flexibility as compared to un-modified LDPE, while providing superior high temperature performance as compared to polyvinyl chloride, and thereby arrive at the claimed invention. 
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, the polyolefin resin comprises 50 parts by weight LDPE and 50 parts by weight ethylene-butene copolymer.
	

	Chiba further teaches the resin composition comprises silica, preferably silica having a BET specific surface area of 50 to 380 m2/g, such as Aerosil 130 (Chiba, [0022]). Chiba teaches the amount of silica in the resin composition is preferably 3 to 7 parts by mass (Chiba, [0022]; [0007]). 
	In view of evidence provided by Burdzy, Aerosil 130 is amorphous silica (Burdzy, [0045]). In view of evidence provided by Lortz, Aerosil 130 possesses a BET specific surface area of 130 m2/g (Lortz, [0041]). 
	As Chiba expressly teaches, if the amount of silica blended is too large, the surface of the electric wire will be roughened which spoils the appearance and deteriorates the adhesion between the conductor and the insulator (Chiba, [0022]). 
	As Chiba expressly teaches, a flame-retardant resin composition containing an optimum amount of silica produces uneveneness due to silica on the surface of the wire, therefore the contact area between the electric wires becomes smaller which makes it difficult to fuse even in a high temperature environment (Chiba, [0034]; [0022]). 
	Chiba and Nakayama in view of Zhou are analogous art as they are both drawn to flame retardant compositions for insulated wires. 
	In light of the motivation of including silica in the flame-retardant resin composition as provided by Chiba, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include 3 to 7 parts by mass of Aerosil 130 based on 100 parts of the flame-retardant resin composition in the flame-retardant resin composition of Nakayama in view of Zhou, in order to prevent fusion, and thereby arrive at the claimed invention.

Regarding claims 5-6
Nakayama further teaches coloring agents, such as carbon black in an amount of 10 parts by mass, can be added to the resin composition (Nakayama, [0049] Table 1-3). 


/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789